EXHIBIT 99.10 VIA EDGAR To: United States Securities and Exchange Commission Re: Great Panther Silver Limited (the “Company”) Annual Report on Form 40-F Consent of Expert This consent is provided in connection with the Company’s annual report on Form 40-F to be filed by the Company with the United States Securities and Exchange Commission and any amendments thereto (the “Annual Report”). The Annual Report incorporates by reference, among other things, the Company’s Annual Information Form for the year ended December 31, 2013 (the “Annual Information Form”), and the Company’s Management Discussion and Analysis for the financial years ended December 31, 2013 and 2012 (the “MD&A”). I, Tudorel Ciuculescu, M.Sc, P.Geo. of RPA Inc., hereby consent to: · the use of my name in connection with my involvement in the preparation of the technical report entitled Technical Report on the Topia Mine, State of Durango, Mexico and dated February 27, 2013 (the “Technical Report”); · references to the Technical Report, or portions thereof, in the Annual Information Form and the MD&A; and · the inclusion and incorporation by reference of the information derived from the Technical Report in the Annual Report and the MD&A. Dated the 7thday of March, 2014 /s/ Tudorel Ciuculescu Tudorel Ciuculescu, M.Sc., P.Geo.
